DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to 35 U.S.C.112(b) rejections have been fully considered and are persuasive.  The rejection of claims 23 and 34 has been withdrawn. 
Applicant's arguments filed on December 1, 2022 with respect to claim 29 have been fully considered but they are not persuasive. Applicant argues that “the claim language ‘adapted to’ makes it clear that the claims require the bending head assembly must be adapted to make an intermediate duct flange…MPEP 2111.04 referencing Giannelli.” Examiner respectfully maintains that MPEP 2111.04 referencing Giannelli states that “the court found that an ‘adapted to’ clause limited a machine claim where the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning.” However, in the present application, the specification as originally filed does not recite such a definition.  Therefore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. Furthermore, the rejection of claim 29 is respectfully maintained.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 6,003,357).
Brown discloses an apparatus comprising:
- a bending head assembly [jaw 15 and  anvil 17, as seen in at least Figures 1-2, Column 3, lines 20-50] adapted to make an intermediate duct flange profile having a duct wall, a web and a flange [as seen in annotated Figure 6 below], and
- a roll form assembly [pressing plate 23 rolls over and against curved die 31, Column 4, lines 5-10] adapted to make a bead (C) of a duct flange profile [as seen in at least Figures 3, 4 and 6],
- wherein the bending head assembly first makes the intermediate duct flange profile and the roll form assembly thereafter makes the duct flange bead (C) in the intermediate duct flange profile [Column 4, lines 25-30].

    PNG
    media_image1.png
    341
    567
    media_image1.png
    Greyscale

			Annotated Figure 6 from Brown
The following is considered a recitation of intended use: “for making a duct flange for use in the manufacture of a small duct fitting.” A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).




Allowable Subject Matter
Claims 18-28 are allowed. Please Office action mailed on January 26, 2022 for Reasons for Allowance.
Claims 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725